EXHIBIT 99.1 YUME REPORTS F IRST QUARTER 201 6 FINANCIAL RESULTS Redwood City, Calif. – May 4 , 201 6 – YuMe, Inc. (NYSE: YUME), the global audience technology company powered by data-driven insights and cross-screen expertise, today announced its financial results for the first quarter ended March 31, 2016. Financial highlights include: ● Revenue of $39.2 million, compared to $40.1 million in the first quarter of 2015 (Q1 2015); ● Gross margin of 47.8%, compared to 47.0% in Q1 2015; ● Adjusted EBITDA 1 profit of $0.5 million, compared to an adjusted EBITDA loss of $2.5 million in Q1 2015; ● Net loss of $3.6 million, or $0.10 per diluted share, compared to net loss of $6.0 million, or $0.18 per diluted share, in Q1 2015; ● $65.8 million in cash, cash equivalents and marketable securities; ● No debt as of March 31, 2016. “The first quarter was a good start to the year, with continued progress in our direct sales channel, early momentum in our programmatic channel and solid execution that drove adjusted EBITDA of $0.5 million, resulting in an improvement of $3.0 million in adjusted EBITDA as compared to the first quarter of 2015,” said Jayant Kadambi, Chairman and Chief Executive Officer of YuMe. “Our outlook illustrates that we expect this business momentum to continue, and we expect our programmatic platforms to generate both managed service and license fee revenue streams this year.” Customer highlights include: ● 488 advertising customers for the first quarter of 2016, an increase of 7% from 455 in Q1 2015; ● 1,009 advertising customers for the twelve month period ended March 31, 2016, an increase of 8% from 935 for the twelve month period ended March 31, 2015. Highlights for advertising customers accounting for a minimum of $100,000 in trailing twelve-month revenue include: ● 287 advertising customers for the twelve months ended March 31, 2016, an increase of 3% from 278 for the twelve months ended March 31, 2015; ● Average revenue per advertising customer of $542,000 for the twelve months ended March 31, 2016, a decrease of 7% from $582,000 for the twelve months ended March 31, 2015. Share Repurchase Program Update YuMe also stated today that since announcing its $10 million share repurchase program on February 18, the Company has acquired approximately 347,000 shares of its common stock at an average price per share of $3.71, representing a total share repurchase to date of $1.3 million. Business Outlook Today, the Company is providing the following estimates for its key financial measures for the second quarter of 2016: Q 2 2016 Revenue $40.0 - $43.0million Adjusted EBITDA $0.5 - $2.0 million 1 Adjusted EBITDA is a non-GAAP financial measure that we calculate as net income (loss), adjusted to exclude income taxes, interest, depreciation and amortization, stock-based compensation and non-recurring proxy contest expenses. We believe that adjusted EBITDA provides useful information to investors in understanding and evaluating our operating results in the same manner as management and the board of directors. This non-GAAP information is not necessarily comparable to non-GAAP information of other companies. Non-GAAP information should not be viewed as a substitute for, or superior to, net income prepared in accordance with GAAP as a measure of our profitability or liquidity. Users of this financial information should consider the types of events and transactions for which adjustments have been made. Additionally, the Company currently expects its programmatic platforms to generate between $6 million and $10 million in managed service revenue and up to $1 million in license fee revenue in the second half of 2016. Conference Call and Webcast Information Senior management will host a conference call at 5:00 p.m. ET today to discuss the Company’s results. Investors may access the live call by dialing (877) 201-0168 or (647) 788-4901. A replay will be available through Wednesday, May 11 at (855) 859-2056 or (404) 537-3406. (Conference ID: 91256582). A live and archived Webcast of the call will be available at http://investors.yume.com . About YuMe YuMe, Inc.(NYSE: YUME) is a leading provider of global audience technologies, curating relationships between brand advertisers and consumers of premium video content across a growing range of connected devices. Combining data-driven technologies with deep insight into audience behavior, YuMe offers brand advertisers end-to-end marketing software that establishes greater brand resonance with engaged consumers. It is the evolution of brand advertising for an ever-expanding video ecosystem. YuMe is headquartered inRedwood City, CA., with additional offices worldwide. For more information, visit YuMe.com/pr, follow@YuMeVideoand likeYuMeonFacebook. YuMe is a trademark of YuMe. All other brands, products or service names are or may be trademarks or service marks of their respective owners. Forward-Looking Statements This press release contains forward-looking statements. All statements other than statements of historical fact are statements that could be forward-looking statements, including, but not limited to, statements about our growth strategy, our operating results, market trends, and quotations from management. These forward-looking statements are subject to risks and uncertainties, assumptions and other factors that could cause actual results and the timing of events to differ materially from future results that are expressed or implied in our forward-looking statements. Factors that could cause or contribute to such differences include competitive trends in a dynamic market, our history of net losses and limited operating history, which make it difficult to evaluate our prospects, our fluctuating quarterly results of operations, and our dependence on a limited number of customers in a highly competitive industry. These and other risk factors are discussed under “Risk Factors” in YuMe’s Annual Report on Form 10-K for the year endedDecember 31, 2015that has been filed with theU.S. Securities and Exchange Commission(the “SEC”), and in our future filings and reports with theSEC. The forward-looking statements in this press release are based on information available to YuMe as of the date hereof, and YuMe assumes no obligation to update any forward-looking statements. Non-GAAP Financial Measures To supplement our consolidated financial statements, which are prepared and presented in accordance with U.S. generally accepted accounting principles (“GAAP”), we report adjusted EBITDA, which is a non-GAAP financial measure. We calculate adjusted EBITDA as net income (loss), excluding income taxes, interest, depreciation and amortization, stock-based compensation and non-recurring proxy contest expenses. We believe that adjusted EBITDA provides useful information to investors in understanding our operating results in the same manner as management and the board of directors. This non-GAAP information is not necessarily comparable to non-GAAP information presented by other companies. Non-GAAP financial information should not be viewed as a substitute for, or superior to, financial information prepared in accordance with GAAP. Users of this non-GAAP financial information should consider the types of events and transactions for which adjustments have been made. We have included adjusted EBITDA in this release because it is a key measure we use to understand and evaluate our core operating performance and trends, to prepare and approve our annual budget and to develop short- and long-term operational plans. In particular, we believe that adjusted EBITDA can provide a useful measure for period-to-period comparisons of our operating results because it excludes some expenses that may mask underlying trends. In the table following the financial statements attached to this press release, the non-GAAP financial measures used in this press release are reconciled to the most directly comparable GAAP financial measures. With respect to adjusted EBITDA expectations provided under “Business Outlook” above, quantitative reconciliation to the most directly comparable GAAP financial measure is not feasible, because unpredictable fluctuations in our stock price makes it difficult to estimate accurately future stock-based compensation expenses that are excluded from these non-GAAP financial measures. We expect that the variability of the above charges may have a significant and unpredictable impact on our future GAAP financial results. Important Stockholder Information YuMe filed a proxy statement with the SEC in connection with the solicitation of proxies for the 2016 Annual Meeting (the “Proxy Statement”) on April14, 2016. YuMe, its directors and certain of its executive officers will be participants in the solicitation of proxies from stockholders in respect of the 2016 Annual Meeting. Information regarding the names of YuMe’s directors and executive officers and their respective interests in YuMe by security holdings or otherwise is set forth in the Proxy Statement. To the extent holdings of such participants in YuMe’s securities have or will change following the Proxy Statement, such changes will be reflected on Initial Statements of Beneficial Ownership on Form3 or Statements of Change in Ownership on Form4 filed with the SEC. Additional information can also be found in YuMe’s Annual Report onForm10-K for the fiscal year ended December31, 2015, filed with the SEC on March10, 2016. Details concerning the nominees of YuMe’s Board of Directors for election at the 2016 Annual Meeting are included in the Proxy Statement. BEFORE MAKING ANY VOTING DECISION, INVESTORS AND STOCKHOLDERS OF YUME ARE URGED TO READ ALL RELEVANT DOCUMENTS FILED WITH OR FURNISHED TO THE SEC, INCLUDING THE PROXY STATEMENT AND ANY SUPPLEMENTS THERETO BECAUSE THEY CONTAIN IMPORTANT INFORMATION. Investors and stockholders will be able to obtain a copy of the definitive Proxy Statement and other documents filed by YuMe free of charge from the SEC’s website, www.sec.gov. YuMe stockholders will also be able to obtain, without charge, a copy of the definitive Proxy Statement and other relevant filed documents by directing a request by mail to Secretary, YuMe, Inc., 1204 Middlefield Road, Redwood City, 94063. ### Investor Relations Gary J. Fuges, CFA ir@yume.com 650-503-7875 YuMe, Inc. CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands) (Unaudited) As of March 31, As of December 31, Assets Current assets: Cash and cash equivalents $ $ Marketable securities Restricted cash Accounts receivable, net Prepaid expenses and other current assets Total current assets Marketable securities, long-term Property, equipment and software, net Goodwill Intangible assets, net Restricted cash, non-current Deposits and other assets Total assets $ $ Liabilities and stockholders’ equity Current liabilities: Accounts payable $ $ Accrued digital media property owner costs Accrued liabilities Deferred revenue Total current liabilities Other long-term liabilities 5 77 Deferred tax liability Total liabilities Stockholders’ equity: Common stock 35 34 Treasury stock ) — Additional paid-in-capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ (1) The condensed consolidated balance sheet as of December 31, 2015 was derived from audited financial statements. YuMe, Inc. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share data) (Unaudited) Three Months Ended March 31, Revenue $ $ Cost of revenue (1) Gross profit Operating expenses: Sales and marketing (1) Research and development (1) General and administrative (1) Total operating expenses Loss from operations ) ) Interest and other income (expense), net Interest expense (3 ) (2 ) Other expense, net 9 ) Total interest and other income (expense), net 6 ) Loss before income taxes ) ) Income tax expense 55 86 Net loss $ ) $ ) Net loss per share: Basic $ ) $ ) Diluted $ ) $ ) Weighted-average shares used to compute net loss per share: Basic Diluted Stock-based compensation included above (in thousands, unaudited): Three Months Ended March 31 , Cost of revenue $ 45 $ Sales and marketing Research and development General and administrative Total stock-based compensation $ $ YuMe, Inc. RECONCILIATION OF NON-GAAP FINANCIAL INFORMATION (In thousands) (Unaudited) Three Months Ended March 31 , Net loss $ ) $ ) Adjustments: Interest expense 3 2 Income tax expense 55 86 Depreciation and amortization expense Stock-based compensation expense Proxy contest expenses — Total Adjustments Adjusted EBITDA $ $ )
